ACCEPTED
                                                                               06-15-00044-CV
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                          11/6/2015 4:08:21 PM
                                                                              DEBBIE AUTREY
                                                                                        CLERK

                     Cause No. 06-15-00044-CV

                                                              FILED IN
                      IN THE COURT OF APPEALS          6th COURT OF APPEALS
                   FOR THE SIXTH DISTRICT OF TEXAS       TEXARKANA, TEXAS
                                                       11/6/2015 4:08:21 PM
                           AT TEXARKANA
                                                           DEBBIE AUTREY
                                                               Clerk

          BURLINGTON RESOURCES OIL & GAS COMPANY, LP,
                                                     Appellant,
                                 V.

   PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
         PETRO TEXAS, LLC, CH4 ENERGY II, LLC , AND
              TEXCAL ENERGY SOUTH TEXAS, L.P.,
                                                     Appellees.

               APPELLEES’ UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE RESPONSE BRIEFS

Greg W. Curry                                           David J. Beck
Richard B. Phillips, Jr.                             David M. Gunn
Gregory D. Binns                               Thomas E. Ganucheau
THOMPSON & KNIGHT LLP                              BECK REDDEN LLP
One Arts Plaza                        1221 McKinney Street, Suite 4500
1722 Routh Street, Suite 1500                   Houston, Texas 77010
Dallas, Texas 75201                              Phone: 713-951-3700
Phone: 214-969-1700                                Fax: 713-951-3720
Fax: 214-969-1751
                                                        Brad D’Amico
COUNSEL FOR APPELLEE                             CANTEY HANGER LLP
WOODBINE ACQUISITION, LLC                 1999 Bryan Street, Suite 3300
N/K/A MD AMERICA ENERGY LLC                        Dallas, Texas 75201
                                                  Phone: 214-978-4100
                                                    Fax: 214-978-4150
                                            COUNSEL FOR APPELLEE
                                      PETROMAX OPERATING CO., INC.
           [ADDITIONAL COUNSEL LISTED ON THE NEXT PAGE]
David J. Beck                               Deborah Hankinson
David M. Gunn                         Stephanie Dooley Nelson
Thomas E. Ganucheau                             HANKINSON LLP
BECK REDDEN LLP                    750 N. St. Paul St., Suite 1800
1221 McKinney Street, Suite 4500             Dallas, Texas 75201
Houston, Texas 77010                        Phone: 214-754-9190
Phone: 713-951-3700                            Fax: 214-754-9140
Fax: 713-951-3720
                                                Jesse R. Pierce
COUNSEL FOR APPELLEES                            Brian K. Tully
PETRO TEXAS LLC                          PIERCE & O’NEILL LLP
CH4 ENERGY II, LLC                    4203 Montrose Boulevard
                                         Houston, Texas 77006
                                           Phone: 713-634-3600
                                             Fax: 713-634-3601

                                        COUNSEL FOR APPELLEE
                                        TEXCAL ENERGY SOUTH
                                                   TEXAS, LP
TO THE HONORABLE COURT OF APPEALS:

      1.    Under Rules 2, 10.5(b), and 38.6(d), Appellees PetroMax

Operating Co., Inc., Woodbine Acquisition, LLC n/k/a MD America

Energy LLC, Petro Texas LLC, CH4 Energy II, LLC, and TexCal

Energy South Texas, LC respectfully request a 30-day extension of

time to file their response briefs.

      2.    This is an appeal from an order granting summary

judgment and an order denying summary judgment in Cause No. 12-

13130-012-10 in the 12th Judicial District Court of Madison County.

Appellant Burlington Resources Oil & Gas Company LP received two

extensions of time on the deadline for its brief, and filed its brief on

October 20, 2015. Therefore, the appellees’ briefs are currently due on

Friday, November 20, 2015.

      3.    The requested 30-day extension would make the response

briefs due on Monday, December 21, 2015.1




1      Because the 30th day after November 20 falls on Sunday, December
20, the deadline would automatically be extended to Monday, December
21. See TEX. R. APP. P. 4.1(a).

APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 1
      4.    This is Appellees’ first request for an extension of time to

file their response briefs.

      5.    Counsel for Appellant Burlington Resources Oil & Gas

Company, LP has indicated that Appellant is not opposed to the

requested extension.

      6.    Appellees request this extension of time because their

counsel have been (and will be) occupied with other matters, which

will prevent them from dedicating the time necessary to finish their

response briefs before the current deadline.

      7.    Richard B. Phillips, Jr., who is lead appellate counsel for

Woodbine Acquisition, LLC n/k/a MD America Energy LLC had an

oral argument in the Thirteenth Court of Appeals on October 22 in

Cause No. 13-14-00428-CV, Alma Investments, Inc. v. Bahia Mar Co-

Owners Association, Inc. and an oral argument in the Fifth Court of

Appeals on October 27 in Cause No. 15-14-01318-CV, Tatum v. Hersh.

During the weeks of October 26 and November 2, Mr. Phillips was

involved in an emergency mandamus proceeding in the Fifth Court

of Appeals (Cause No. 05-15-01304-CV, In re Gearbox Software LLC)



APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 2
and the Supreme Court of Texas (Cause No. 15-0836, In re Martel).

Mr. Phillips has also been occupied with a mandamus proceeding in

the United States Court of Appeals for the Fifth Circuit (No. 15-41501,

In re Devon Energy Production Co., L.P.). Looking forward, Mr. Phillips

has a motion for rehearing due in the United States Court of Appeals

for the Second Circuit on November 13 (Cause No. 14-3852, Highland

Capital Management LP v. U.S.) and a brief on the merits due in the

Supreme Court of Texas on November 23 in Cause No. 15-0232,

Levinson Alcoser Associates, L.P. v. El Pistolon II, Ltd. These matters

(and others) will prevent Mr. Phillips from dedicating sufficient time

to the brief in the case.

      8.    David M. Gunn, lead appellate counsel for PetroMax

Operating Co., Inc., Petro Texas LLC, and CH4 Energy II, LLC has a

reply in support of a petition for review due in the Texas Supreme

Court on November 6, 2015 in Cause No. 15-0155, Endeavor Resources,

L.P. v. Discovery Operating, Inc. and an appellant’s brief due in the

Dallas Court of Appeals on November 12, 2015 in Cause No. 05-15-

00001-CV, The Goodyear Tire & Rubber Company v. Rogers.



APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 3
      9.    Deborah Hankinson, lead appellate counsel for TexCal

Energy South Texas, LP, will be preparing a reply to a motion for

rehearing in the Texas Supreme Court in Cause No. 14-0302,

Chesapeake Exploration, L.L.C. v. Hyder, a petition for writ of

mandamus in In re Davenport in the Texas Supreme Court, and a

petitioner’s brief on the merits in Cause No. 15-0133, West Star

Transportation, Inc. v. Robison. She will also be occupied with

summary-judgment briefing in Cause No. 348-000000-15, In re:

Chesapeake Barnett Royalty Litigation in the 348th Judicial District

Court of Tarrant County. She will also be conducting several court-

ordered mediations and arbitrations.

      10.   Because of these circumstances, Appellees will need

additional time to prepare their response briefs.

      WHEREFORE, Appellees respectfully request that this Court

extend the deadline for their response briefs to Monday, December

21, 2015. Appellees further request general relief.




APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 4
Respectfully submitted,

THOMPSON & KNIGHT LLP              BECK REDDEN LLP

BY: /s/ Richard B. Phillips, Jr.   BY: /s/ David M. Gunn
    Greg W. Curry                     David J. Beck
    State Bar No. 05270300            State Bar No. 00000070
    greg.curry@tklaw.com              dbeck@beckredden.com
   Richard B. Phillips, Jr.           David M. Gunn
   State Bar No. 24032833             State Bar No. 08621600
   rich.phillips@tklaw.com            dgunn@beckredden.com
   Gregory D. Binns                   Thomas E. Ganucheau
   State Bar No. 24027148             State Bar No. 00784104
   greg.binns@tklaw.com               tganuchaeu@beckredden.com

One Arts Plaza                     1221 McKinney Street, Suite 4500
1722 Routh Street, Suite 1500      Houston, Texas 77010
Dallas, Texas 75201                Phone: 713-951-3700
Phone: (214) 969-1700              Fax: 713-951-3720
Fax: (214) 969-1751
                                   COUNSEL FOR APPELLEES
COUNSEL FOR APPELLEE               PETRO TEXAS LLC
WOODBINE ACQUISITION, LLC          CH4 ENERGY II, LLC
N/K/A MD AMERICA ENERGY LLC




APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 5
HANKINSON LLP                     BECK REDDEN LLP

BY: /S/ Deborah Hankinson         BY: /s/ David M. Gunn
Deborah Hankinson                    David J. Beck
State Bar No. 00000020               State Bar No. 00000070
dhankinson@hankinsonlaw.com          dbeck@beckredden.com
Stephanie Dooley Nelson              David M. Gunn
State Bar No. 24002006               State Bar No. 08621600
snelson@hankinsonlaw.com             dgunn@beckredden.com
                                     Thomas E. Ganucheau
750 N. St. Paul St., Suite 1800
                                     State Bar No. 00784104
Dallas, Texas 75201
                                     tganuchaeu@beckredden.com
Phone: 214-754-9190
Fax: 214-754-9140
                                  1221 McKinney Street, Suite 4500
                                  Houston, Texas 77010
Jesse R. Pierce
                                  Phone: 713-951-3700
Brian K. Tully
                                  Fax: 713-951-3720
PIERCE & O’NEILL, LLP
4203 Montrose Boulevard
                                  Brad D’Amico
Houston, Texas 77006
                                  State Bar No. 00783923
Phone: 713-634-3600
                                  bd@canteyhanger.com
Fax: 713-634-3601
                                  CANTEY HANGER LLP
                                  1999 Bryan Street, Suite 3300
COUNSEL FOR APPELLEE
                                  Dallas, Texas 75201
TEXCAL ENERGY SOUTH
                                  Phone: 214-978-4100
TEXAS, LP
                                  Fax: 214-978-4150

                                  COUNSEL FOR APPELLEE
                                  PETROMAX OPERATING CO., INC.




APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 6
                   CERTIFICATE OF CONFERENCE

     On October 22, 2015, I emailed Kirsten Castaneda, counsel for
Appellant Burlington Resources Oil & Gas Company, LP about the
foregoing motion. Ms. Castaneda replied by email and indicated that
Appellant is not opposed to the requested 30-day extension.


                            /s/ Richard B. Phillips, Jr.
                                Richard B. Phillips, Jr.


                     CERTIFICATE OF SERVICE

      On November 6, 2015, a copy of this motion was served on
counsel for Appellant Burlington Resources Oil & Gas Company, LP,
by electronic service.


                            /s/ Richard B. Phillips, Jr.
                                Richard B. Phillips, Jr.




APPELLEES’ UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE BRIEFS — PAGE 7